DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claims 1, 12, 17 are amended.
Claim 24 is newly added.
Claims 3, 6-8, 10, 20, 23 are cancelled.
Allowable Subject Matter
Claims 1-2, 4-5, 9, 11-19, 21-22, 24 are allowed.
The following is an examiner’s statement of reasons for allowance: The claims are allowable over the prior art of record because none of the prior art of record render the claimed invention obvious.
With respect to claim 1, Kim (US Pub 2014/0337790) discloses a method of controlling a screen of a portable device, the method comprising: displaying, on the portable device, an application screen of a message application, wherein the application screen comprises a plurality of text display area (see fig. 6; discloses displaying a text message application comprising plurality of text display areas corresponding to different dates; see par 0142): detecting a touch on a text display area of the plurality of text display areas in the application screen displayed on the portable device (see par 0122; discloses a pre-set input applied to an object displayed on the touch screen is received (S110); par 0112); detecting a continuous movement of the touch on the text display area (see par 0123; discloses pre-set input may include a touch input or a drag input applied to the displayed object, a long touch input applied to a region including the displayed object;); performing character recognition of a text in an area where the continuous movement of the touch is detected, in the text display area (see par 0174; discloses the controller 180 may display the selected window a1 in the region to which the drag input has been applied, and extract text included in the selected window by using an optical character reader (OCR).); 
However Kim alone or in combination with other prior art of record fails to disclose wherein the performing the character recognition further comprises: recognizing, from the text subjected to the character recognition, a setting of the portable device that is to be changed among a plurality of settings and a setting screen to be displayed, wherein the plurality of settings comprise a call notification setting, a screen brightness setting, and a battery mode setting; and in response to the recognizing from the text the setting of the portable device that is to be changed and the setting screen to be displayed: starting an execution of an application corresponding to the setting screen, which was recognized from the text, instead of the executing the message application, and displaying the setting screen of the executed application -as a replacement of the application screen of the message application, the setting screen including the recognized setting, in response to the displaying the setting screen recognized from the text, providing a feedback comprising at least one from among an auditory feedback and a tactile feedback that are recognized by a user as corresponding to a change from the displaying the application screen of the message application to the displaying the setting screen, receiving, in the setting screen, a user input for changing the state of the recognized setting of the portable device, and changing the state of the recognized setting to a state selected by the user input, wherein the changing the state of the setting further comprises one from among changing from a ringing mode to a vibration mode, changing a screen brightness, and changing to a battery-saving mode, and wherein the setting screen is one of a plurality of setting screens through which corresponding settings for an environment-setting of the portable device are changeable and it would not have been obvious to one having ordinary skill in the art to modify the invention disclosed by Kim to arrive at the claimed invention as the final result would have been unpredictable. Therefore claim 1 is allowed.
Claims 2, 4-5, 9, 11-12, 22 and 24 are allowed for being directly or indirectly dependent on allowed independent claim 1.
With respect to claim 13, Kim discloses a method of controlling a screen of a portable device, the method comprising: displaying, on the portable device, an application screen of a message application, wherein the application screen comprises a plurality of text display area (see fig. 6; discloses displaying a text message application comprising plurality of text display areas corresponding to different dates; see par 0142): detecting a touch on a text display area of the plurality of text display areas in the application screen displayed on the portable device (see par 0122; discloses a pre-set input applied to an object displayed on the touch screen is received (S110)); displaying a cursor in a text in the text display area based on the touch (see par 0146; discloses Referring to FIG. 7, in a case in which a touch input applied to specific text is received, the controller 180 may select the text in units of phrase and display an indicator for magnifying a selected region in both ends of the selected text region a1); detecting a continuous movement of the touch on the text display area (see par 0123; discloses pre-set input may include a touch input or a drag input applied to the displayed object, a long touch input applied to a region including the displayed object;); performing character recognition of some of the text selected from the cursor based on the continuous movement of the touch (see par 0174; discloses the controller 180 may display the selected window a1 in the region to which the drag input has been applied, and extract text included in the selected window by using an optical character reader (OCR));
However Kim alone or in combination with other prior art of record fails to disclose wherein the performing the character recognition further comprises: recognizing, from the some of the text subjected to the character recognition, a setting of the portable device that is to be changed among a plurality of settings and a setting screen to be displayed wherein the plurality of settings comprise a call notification setting, a screen brightness setting, and a battery mode setting; and in response to the recognizing, from the some text, the setting of the portable device that is to be changed and the setting screen to be displayed: starting an execution of an application corresponding to the setting screen, which was recognized from the some text, instead of the executing the message application, and displaying- the setting screen of the executed application as a replacement of the application screen of the message application, the setting screen including the recognized setting, in response to the displaying the setting screen, providing a feedback corresponding to the displaying the setting screen, receiving, in the setting screen, a user input for changing the state of the recognized setting of the portable device, and changing the state of the recognized setting to a state selected by the user input, wherein the changing the state of the setting of the portable device further comprises one from among changing from a ringing mode to a vibration mode, changing a screen brightness, and changing to a battery-saving mode, and wherein the setting screen is one of a plurality of setting screens through which corresponding settings for an environment-setting of the portable device are changeable and it would not have been obvious to one having ordinary skill in the art to modify the invention disclosed by Kim to arrive at the claimed invention as the final result would have been unpredictable. Therefore claim 13 is allowed.
Claims 14-16 are allowed for being directly or indirectly dependent on allowed independent claim 13.
With respect to claim 17, Kim discloses a portable device comprising (see par 052; discloses FIG. 1 is a block diagram of a mobile terminal in accordance with an example embodiment): a communication unit connected to an external device (see fig. 1; wireless communication unit 110; par 0054; discloses The wireless communication unit 110 may include one or more components that permit wireless communication between the mobile terminal 100 and a wireless communication system or a network within which the mobile terminal 100 is located); a touch screen configured to display an application screen (see fig. 5; discloses displaying an application comprising text message ); and a processor configured to control the communication unit and the touch screen (see fig.1; discloses controller 180 connected to wireless communication unit 110 and user input unit 130), wherein the processor is further configured to display, on the portable device, an application screen of a message application, wherein the application screen comprises a plurality of text display area (see fig. 6; discloses displaying a text message application comprising plurality of text display areas corresponding to different dates; see par 0142): perform character recognition of a text in an area where a continuous movement of a touch is detected in a text display area among the plurality of text display areas (see par 0123; discloses pre-set input may include a touch input or a drag input applied to the displayed object, a long touch input applied to a region including the displayed object; see par 0174; discloses the controller 180 may display the selected window a1 in the region to which the drag input has been applied, and extract text included in the selected window by using an optical character reader (OCR));
However Kim alone or combination with other prior art of record fails to disclose 
recognize, from the text subjected to the character recognition, a setting of the portable device that is to be changed among a plurality of settings and at least one from among a setting screen to be displayed and an action to be performed that is related to a change of a state of the setting, wherein the plurality of settings comprise a call notification setting, a screen brightness setting, and a battery mode setting, in response to the setting screen to be displayed being recognized: start an execution of an application corresponding to the setting screen, which was recognized from the text, instead of the executing the message application, and display; the setting screen of the executed application as a replacement of the application screen of the message application, the setting screen including the recognized setting, in response to the displaying the setting screen recognized from the text, provide a feedback comprising at least one from among an auditory feedback and a tactile feedback that are recognized by a user as corresponding to a change from the displaying the application screen of the message application to the displaying the setting screen, receive, in the setting screen, a user input for changing the state of the recognized setting of the portable device, and change the state of the recognized setting to a state selected by the user input, and in response to the action to be performed that is related to the change of the state of the setting being recognized, automatically change the state of the setting of the portable device to a state corresponding to the action recognized from the text, without a user intervention, wherein the recognized action comprises one from among changing from a ringing mode to a vibration mode, changing a screen brightness, and changing to a battery-saving mode, and wherein the setting screen is one of a plurality of setting screens through which corresponding settings for an environment-setting of the portable device are changeable and it would not have been obvious to one having ordinary skill in the art to modify the invention disclosed by Kim to arrive at the claimed invention as the final result would have been unpredictable. Therefore claim 17 is allowed.
Claims 18-19, 21 are allowed for being directly or indirectly dependent on allowed independent claim 17.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUJIT SHAH whose telephone number is (571)272-5303. The examiner can normally be reached Monday-Friday, 9:00 am-6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on (571)272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUJIT SHAH/Examiner, Art Unit 2624                                                                                                                                                                                                        
/MICHAEL A FARAGALLA/Primary Examiner, Art Unit 2624                                                                                                                                                                                                        06/30/2022